JOURNAL ENTRY AND OPINION
{¶ 1} Peter William Mayes has filed a complaint for a writ of procedendo. Mayes seeks an order from this court which requires Judge Christopher Boyko to rule on the following motions that were filed in the underlying criminal action of State v. Mayes, Cuyahoga County Court of Common Pleas Case No. CR-422426: (1) "Petition to Vacate and Set Aside Sentence-filed Sept. 12, 2003"; (2) "Motion for Appointment of Counsel-filed Sept. 12, 2003"; (3) "Motion for Expert Assistance-filed Sept. 12, 2003"; (4) Motion to Strike Plaintiff's Brief in Opposition-filed Oct. 27, 2003"; (5) "Motion for Leave to the Court to Incorporate the Foregoing Motions: Amendment to Appendixes and Motion to Amend Post-Conviction Relief Petition-filed July 9, 2004"; (6) Motion for Leave for and Order to Release Transcripts-filed Sept. 13, 2004"; (7) "Motion for Leave to the Court to Incorporate the Foregoing Motion: Motion for Production of Evidence-filed Oct. 1, 2004"; and (8) "Defendants Rebuttal to State's Supplemental Brief in Opposition to Defendant's Motion to Set Aside Verdict-filed Nov. 26, 2004". Judge Boyko has filed a motion to dismiss.
 {¶ 2} Attached to the motion to dismiss are copies of judgment entries, as journalized on March 21, 2005, which demonstrate that Judge Boyko has issued a ruling with regard to each of Mayes' pending motions. Mayes' complaint for a writ of procedendo is thus moot. State ex rel.Grove v. Nadel, 84 Ohio St. 3d 252, 1998-Ohio-541, 703 N.E.2d 304; Stateex rel. Konoff v. Shafer, 80 Ohio St. 3d 294, 1997-Ohio-119,685 N.E.2d 1248; Martin v. Judges of the Lucas Cty. Court of CommonPleas (1990), 50 Ohio St. 3d 71, 532 N.E.2d 906.
 {¶ 3} Accordingly, we grant Judge Boyko's motion to dismiss. Costs to Judge Boyko. It is further ordered that the Clerk of the Eighth District Court of Appeals shall serve notice of this judgment upon all parties as required by Civ.R. 58(B).
Dismissed.
Karpinski, P.J., Concurs
Calabrese, JR., J., Concurs